Per Curiam.
Plaintiff brought this action to recover damages for an alleged breach of contract by the defendant in refusing to pay commission on a sale which plaintiff alleges was included in his exclusive sales agreement with defendant. From a judgment of no cause of action, plaintiff appeals.
Plaintiff was the sales representative for defendant in western Michigan and northern Indiana for almost one year under a written contract. The contract made plaintiff defendant’s exclusive representative, and it is this feature that gives rise to plaintiff’s claim for a commission on a sale of a special-order air-conditioning unit for W. K. Kellogg Company. The trial court found that plaintiff did nothing to assist defendant on the Kellogg sale, and this finding is not clearly erroneous.
What plaintiff’s exclusive contract was must be determined from the entire contract. A review of its terms discloses that plaintiff had the exclusive representation as to air-cooled chillers and roof-mounted air-conditioning equipment. Defendant was not bound on orders for such equipment until orders were accepted in writing by defendant at its home office. Plaintiff was to be paid a commission computed as the difference between the billing price to the customer and the lowest allowable discount from current list price pages in effect at time of sale.
*623The Kellogg sale covered equipment designed according to plans and specifications prepared by Kellogg and called for equipment not included in the list price pages of defendant. The trial court properly found the Kellogg sale was not within plaintiff’s exclusive contract.
In addition, plaintiff’s contract required him to devote his best efforts to promote the sales of defendant. This he did not do, as shown by the record and the findings of the trial court.
Affirmed with costs to defendant.